Rule 497(e) File Nos. 333-144503 and 811-22091 Key Business VUL – Prospectus A Flexible Premium Variable Universal Life Insurance Policy Offered by First Great-West Life & Annuity Insurance Company In connection with its COLI VUL-2 Series Account SUPPLEMENT Dated March 30, 2010 To the Prospectus dated May 1, 2009 Please note the following changes to your Prospectus. The Board of Trustees of the Janus Aspen Series has approved the liquidation and closing of the Janus Aspen Global Life Sciences Portfolio (the “Fund”).Accordingly, the Fund will be liquidated on or about April 30, 2010. The Fund will discontinue accepting requests to purchase shares of the Fund on or about April 28, 2010.Any assets remaining in the Fund as of the date the Fund liquidates will be defaulted to the Maxim Money Market Portfolio.As of the date the Fund discontinues accepting requests to purchase shares, any allocation or automatic rebalancer allocations to the Fund will be defaulted to the Maxim Money Market Portfolio. Accordingly, the following paragraph is added to the end of the fund descriptions of the
